ILLINOIS OFFICIAL REPORTS
                                          Supreme Court




                               People v. Hackett, 2012 IL 111781




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. DENNIS
Court:                     HACKETT, Appellee.



Docket No.                 111781


Filed                      July 6, 2012


Held                       A driver who deviated from his lane twice for no obvious reason provided
(Note: This syllabus       a “reasonable, articulable suspicion” of a traffic violation justifying an
constitutes no part of     investigatory stop—probable cause not required, distance traveled not
the opinion of the court   dispositive, and suppression in DUI case reversed.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Third District; heard in that
Review                     court on appeal from the Circuit Court of Will County, the Hon. Carla
                           Alessio Policandriotes, Judge, presiding.


Judgment                   Reversed and remanded.
Counsel on                Lisa Madigan, Attorney General, of Springfield, and James W. Glasgow,
Appeal                    State’s Attorney, of Joliet (Michael A. Scodro, Solicitor General, and
                          Michael M. Glick and David H. Iskowich, Assistant Attorneys General,
                          of Chicago, and Patrick Delfino, Terry A. Mertel and Nadia L. Chaudhry,
                          of the Office of the State’s Attorneys Appellate Prosecutor, of Ottawa, of
                          counsel), for the People.

                          Ryan Kosztya, of Joliet, for appellee.


Justices                  JUSTICE KARMEIER delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Burke,
                          and Theis concurred in the judgment and opinion.



                                            OPINION

¶1        Defendant, Dennis Hackett, was charged in the circuit court of Will County with
      aggravated driving under the influence of alcohol (625 ILCS 5/11-501(a)(2), (d)(1)(A) (West
      2008)) and aggravated driving while license revoked (625 ILCS 5/6-303(d-3) (West 2008)).
      Defendant filed a motion to quash arrest and suppress evidence, arguing that the arresting
      officer lacked “probable cause” to stop defendant’s vehicle and, as a result, evidence
      gathered after the “improper stop” constituted fruit of an unlawful search. The avowed basis
      for the traffic stop was a violation of section 11-709(a) of the Illinois Vehicle Code (Code)
      (625 ILCS 5/11-709(a) (West 2008) (improper lane usage)). After a hearing, the circuit court
      granted defendant’s motion, finding that defendant’s “momentary crossings” of a highway
      lane line did not give the officer “reasonable grounds” to make the stop. The State appealed,
      and a divided appellate court affirmed, the majority acknowledging this court’s decision in
      People v. Smith, 172 Ill. 2d 289 (1996), while seeking to distinguish that case on the ground
      that this defendant had not driven in more than one lane for a “reasonably appreciable
      distance.” 406 Ill. App. 3d 209, 214. We allowed the State’s petition for leave to appeal (Ill.
      S. Ct. R. 315 (eff. Feb. 26, 2010)). We now reverse the judgment of the appellate court and
      remand this cause to the circuit court for further proceedings.

¶2                             PRINCIPAL STATUTE INVOLVED
¶3         Section 11-709(a) of the Code provides as follows:
              “Whenever any roadway has been divided into 2 or more clearly marked lanes for
              traffic the following rules in addition to all others consistent herewith shall apply.
                  (a) A vehicle shall be driven as nearly as practicable entirely within a single lane
              and shall not be moved from such lane until the driver has first ascertained that such
              movement can be made with safety.” 625 ILCS 5/11-709(a) (West 2008).


                                                 -2-
¶4                             MOTION HEARING AND RULING
¶5        At the hearing on defendant’s motion to suppress, defendant testified that on August 19,
     2008, he drove to a gas station on Briggs Street in Joliet, Illinois. His route home took him
     north on Briggs Street, which has two lanes northbound and two lanes southbound. At one
     point, he changed from the right to the left lane, using his turn signal. He was traveling the
     posted speed limit. Defendant testified the roadway was “in need of repair like many other
     roads in the Joliet area.” Asked if he noticed any potholes as he proceeded northbound on
     Briggs, defendant stated: “There were several of them.” Defense counsel asked: “Did you
     have to take any evasive action in your pickup truck to avoid driving straight into potholes?”
     Defendant responded: “There is a possibility, yes.” Defendant testified, after turning off
     Briggs Street, and up to the moment he was stopped, he had not committed any traffic
     violations.
¶6        On cross-examination, the prosecutor inquired regarding defendant’s consumption of
     alcohol prior to the traffic stop. Over a defense objection, the court allowed evidence of
     alcohol consumption only as it bore upon defendant’s ability to recall events and his
     perception of his own conduct. In response to the prosecutor’s questioning, defendant
     initially testified that he had “a couple” of beers from 11:30 a.m. to 4 p.m. Later, defendant
     testified: “A couple, three. I’m not certain.” Asked if it was more than three, defendant
     responded: “I don’t believe so but—.” Defendant acknowledged everything was working on
     his truck and it was not disposed to drift. Defendant admitted, after he changed from the right
     to left lane on Briggs, it was possible that his tires “may have touched or crossed over that
     line again.” He did not think it happened twice. The prosecutor asked: “But one time it is
     possible?” Defendant answered: “Well, with the potholes and different things. I—I would
     imagine that I probably did move towards the center of the road.”
¶7        Following defendant’s testimony, the State moved for a “directed verdict.” The court
     denied the motion.
¶8        The State then called Deputy Michael Blouin to testify. Blouin, a Will County deputy for
     19 years, testified that on August 19, 2008, at approximately 4:15 p.m., he was northbound
     on Briggs Street in Joliet when he observed a white GMC pickup truck—which he later
     determined was driven by defendant—in the right lane directly in front of him. At some
     point, the truck moved into the left lane, and Deputy Blouin followed. Blouin described the
     roadway as dry, straight, four lanes, with a divider between the northbound and southbound
     lanes, and a black-and-white striped lane line between the right and left lanes running in each
     direction. Blouin could not recall any potholes or other obstructions in the roadway. He
     testified that he did not move his car to avoid any potholes, and he did not hit any potholes.
¶9        As he followed the truck, he saw it move to the right. Blouin stated: “[I]t crossed over
     with both right tires, the black-and-white striped line. It went slightly over the black-and-
     white striped line. It didn’t go halfway into the right-hand lane.” Continuing, Blouin testified:
     “I just remember seeing that the tires separated from the black-and-white stripe, and then it
     came back to the left. It did that twice.” The encroachments into the right lane occurred four
     or five seconds apart. There were no cars in the right lane at the time of the deviations.
     Blouin saw no reason why the truck needed to move from the left lane into the right. After
     those deviations, the truck made a left turn onto Third Street, and then another left, at which


                                               -3-
       point Blouin activated his lights and attempted to stop the truck. Blouin testified the basis
       for the traffic stop was improper lane usage on Briggs.
¶ 10        When defendant did not respond to his lights, Blouin used his siren, and defendant’s
       vehicle eventually came to a stop. However, the truck did not remain stationary even then:
                    “And just as I was getting ready to get out of the car, he started moving forward
                again and then stopped.
                    And then I saw the backup lights go on so I didn’t get out of the squad car right
                away. I just waited for a brief period of time until I saw the backup lights go out, and
                then I got out of my squad car.”
¶ 11        Under cross-examination, Blouin testified he was about a block north of the gas station
       when he first observed defendant’s vehicle. He acknowledged his police report indicated
       there was a “slight” crossing of the black-and-white lane divider. Blouin indicated he does
       not usually write a ticket for improper lane usage if there is only one deviation outside the
       driver’s lane, however:
                    “After that second time, then there is to me obviously a problem with his driving.
                So then it is not a practicality [sic] issue, there is something else.”
¶ 12        Deputy Blouin testified that defendant’s vehicle intruded “less than halfway” into the
       right lane, “barely” or “slightly” crossing over the line. He reiterated that no one was in
       danger as a result of those movements. Blouin acknowledged that defendant complied with
       all traffic laws before and after the two lane infractions and that he was driving properly
       when he was stopped.
¶ 13        Asked, on redirect, to clarify the extent of defendant’s lane deviation, Blouin reiterated
       that there was space between defendant’s tires and the dividing line.
¶ 14        In rendering its ruling, the circuit court characterized the defense motion as “a request
       for [the] court to make a finding that the deputy did not have reasonable grounds to make a
       stop of [defendant’s] vehicle.” The court made no credibility determinations, stating that the
       “defendant testified as to the manner of his operation of the vehicle, which is consistent with
       the testimony of the deputy in pertinent finding.” The trial judge recited the following facts
       as the basis for his ruling: “the GMC’s right-hand tires on two occasions for approximately
       four seconds each slightly cross *** the black-and-white striping that is on that roadway to
       separate the left lane of traffic and the right lane ***.” The court granted defendant’s motion,
       concluding, “those momentary crossings in no way would have led any reasonable,
       objectively looking police officer to think that there was some motorist who was presenting
       a dangerous or menacing or illegal conduct, and certainly was less than perfect, but does not
       rise to the level of giving the officer reasonable grounds to make the stop.”
¶ 15        A divided panel of the appellate court affirmed the judgment of the circuit court. The
       appellate majority acknowledged this court’s decision in People v. Smith, 172 Ill. 2d 289
       (1996), wherein this court construed section 11-709(a) of the Code to establish two
       “separate” requirements for proper lane usage:
                “ ‘First, a motorist must drive a vehicle as nearly as practicable entirely within one
                lane. Second, a motorist may not move a vehicle from a lane of traffic until the
                motorist has determined that the movement can be safely made.’ ” (Emphasis


                                                 -4-
                omitted.) 406 Ill. App. 3d at 213-14 (quoting Smith, 172 Ill. 2d at 297).
¶ 16       As the appellate court recognized, this court, in Smith, rejected an argument that a
       violation of section 11-709(a) occurs “only when a motorist endangers others while moving
       from a lane of traffic.” 406 Ill. App. 3d at 213. However, the appellate majority
       misinterpreted the holding of Smith—“when a motorist crosses over a lane line and is not
       driving as nearly as practicable within one lane, the motorist has violated the statute” (see
       Smith, 172 Ill. 2d at 297)—and fashioned its own rule, attempting to distinguish the facts of
       this case from those of Smith. The appellate court concluded that a driver, to violate the
       statute, must drive “for some reasonably appreciable distance in more than one lane of
       traffic.” 406 Ill. App. 3d at 214.

¶ 17                                          ANALYSIS
¶ 18        In reviewing a trial court’s ruling on a motion to suppress, the trial court’s findings of
       historical fact are reviewed only for clear error, giving due weight to any inferences drawn
       from those facts by the fact finder, and reversal is warranted only when those findings are
       against the manifest weight of the evidence. People v. Luedemann, 222 Ill. 2d 530, 542
       (2006). However, a reviewing court remains free to undertake its own assessment of the facts
       in relation to the issues and may draw its own conclusions when deciding what relief should
       be granted. Luedemann, 222 Ill. 2d at 542. A trial court’s ultimate legal ruling as to whether
       suppression is warranted is subject to de novo review. Luedemann, 222 Ill. 2d at 542.
¶ 19        We address, at the outset, the loose terminology the parties and lower courts in this case
       have used with reference to the standards applicable to the fourth amendment issue presented
       for our consideration. The question we agreed to address, as set forth in the State’s petition
       for leave to appeal, is “whether the appellate court erroneously found there was no
       reasonable suspicion for a traffic stop where the uncontested testimony showed defendant
       swerved twice across a lane divider of traffic.” (Emphasis added.) Before this court, the State
       argues, initially, that Deputy Blouin had “reasonable suspicion” to stop defendant for
       violating section 11-709(a) of the Code, suggesting that the standard applicable to
       investigatory traffic stops applies; however, the State subsequently argues—beyond the scope
       of its petition for leave to appeal—that the deputy had “probable cause” to stop defendant’s
       vehicle for improper lane usage. The defendant contends, for his part, that Blouin did not
       have “reasonable grounds” to effectuate the traffic stop. In ruling upon defendant’s motion
       to quash and suppress, which claimed Deputy Blouin did not have “probable cause” to stop
       defendant, the circuit court concluded the officer did not have “reasonable grounds” to do
       so. In the course of its opinion, affirming the judgment of the circuit court, the appellate court
       at one point states that application of its prior precedent would have resulted in affirmance
       on the basis that Deputy Blouin “did not have probable cause to believe that defendant had
       committed a traffic violation” (emphasis added) (406 Ill. App. 3d at 213); however, at
       another juncture in its analysis, quoting People v. Mott, 389 Ill. App. 3d 539, 543-44 (2009),
       the appellate court seemingly accepts the principle that a police officer, to effect a valid
       traffic stop, need only have “reasonable suspicion” that a driver has violated the Vehicle
       Code, explaining that reasonable suspicion exists where “an officer possesses specific,
       articulable facts that, when combined with rational inferences derived from those facts, give


                                                  -5-
       rise to a belief the driver is committing a traffic violation” (406 Ill. App. 3d at 214).
¶ 20       Vehicle stops are subject to the fourth amendment’s reasonableness requirement. Whren
       v. United States, 517 U.S. 806, 810 (1996); People v. McDonough, 239 Ill. 2d 260, 267
       (2010). “ ‘As a general matter, the decision to stop an automobile is reasonable where the
       police have probable cause to believe that a traffic violation has occurred.’ ” McDonough,
239 Ill. 2d at 267 (quoting from Whren v. United States, 517 U.S. 806, 810 (1996), and citing
       People v. Gonzalez, 204 Ill. 2d 220, 227-28 (2003), overruled on other grounds by People
       v. Harris, 228 Ill. 2d 222, 244 (2008)). However, as this court has observed, though traffic
       stops are frequently supported by “probable cause” to believe that a traffic violation has
       occurred, as differentiated from the “less exacting” standard of “reasonable, articulable
       suspicion” that justifies an “investigative stop,” the latter will suffice for purposes of the
       fourth amendment irrespective of whether the stop is supported by probable cause. Gonzalez,
204 Ill. 2d at 227-28; People v. Close, 238 Ill. 2d 497, 505 (2010). A police officer may
       conduct a brief, investigatory stop of a person where the officer can point to specific and
       articulable facts which, taken together with rational inferences from those facts, reasonably
       warrant the intrusion. Close, 238 Ill. 2d at 505. The officer’s belief “need not rise to the level
       of suspicion required for probable cause.” Close, 238 Ill. 2d at 505 (citing United States v.
       Sokolow, 490 U.S. 1, 7 (1989)). The distinction between these two standards may or may not
       be relevant, depending upon the facts of the case under consideration and the Vehicle Code
       provision at issue.
¶ 21       As the courts below acknowledged, this court construed section 11-709(a) in Smith. In
       that case, the defendant was stopped for a traffic infraction, but he was ultimately arrested
       for driving under the influence of alcohol, and he was taken to the police station, where he
       refused to submit to further testing to determine the alcohol content of his blood. As a result,
       defendant was served with notice of the statutory summary suspension of his driving
       privileges. See 625 ILCS 5/11-501.1 (West 1992).
¶ 22       At the ensuing summary suspension hearing, the arresting officer, Officer Charles,
       testified that he followed defendant’s vehicle and saw the driver’s side wheels of defendant’s
       car cross over the lane line dividing the left lane from the center lane by at least six inches.
       He stated that defendant failed to signal a lane change and that the car remained over the lane
       line for approximately 100 to 150 yards. A short time later, he saw defendant cross over the
       lane line dividing the left lane from the right lane by approximately six inches for 150 to 200
       yards. Once again, defendant did not signal. After these two occurrences, Officer Charles
       determined that defendant had violated the Code for failing to signal a lane change and he
       stopped defendant. Officer Charles conceded that defendant did not endanger any other
       vehicles or persons when he deviated across the lane lines and that defendant never
       completely left the lane in which he was traveling. Smith, 172 Ill. 2d at 293.
¶ 23       After hearing the evidence, the circuit court framed the issue as whether Officer Charles
       had probable cause to stop defendant for a violation of the Code other than for driving under
       the influence of alcohol. The court found Officer Charles to be a credible witness, and noted
       that a videotape taken on the day in question corroborated the officer’s testimony. The court
       nevertheless concluded that Officer Charles did not have probable cause to stop defendant
       for failure to signal or for the violation of any other traffic law. Accordingly, the circuit court
       granted defendant’s petition to rescind the statutory summary suspension of his driving

                                                  -6-
       privileges. Smith, 172 Ill. 2d at 294.
¶ 24       The appellate court, with one justice dissenting, reversed the judgment of the circuit
       court, concluding that Officer Charles was justified in stopping defendant for improper lane
       usage in violation of section 11-709(a) of the Code (625 ILCS 5/11-709(a) (West 1992)).
       Smith, 172 Ill. 2d at 294.
¶ 25       This court affirmed, rejecting, inter alia, defendant’s argument that “a violation of
       section 11-709(a) does not occur when a motorist momentarily crosses over a lane line, but
       occurs only when a motorist endangers others while moving from a lane of traffic.” See
       Smith, 172 Ill. 2d at 296, 298. This court determined, pursuant to the “plain language of the
       statute,” “when a motorist crosses over a lane line and is not driving as nearly as practicable
       within one lane, the motorist has violated the statute.” Smith, 172 Ill. 2d at 296-97. The Smith
       court observed that the appellate court had found Officer Charles had “ ‘specific, articulable
       facts upon which to believe defendant’s vehicle was in violation of the Code when he pulled
       it over’ ” (Smith, 172 Ill. 2d at 297 (quoting People v. Smith, 269 Ill. App. 3d 962, 968
       (1995))), and the court confirmed that an “officer may make a valid investigatory stop, absent
       probable cause to arrest, provided the officer can reasonably infer from specific and
       articulable facts that the individual in question has committed or is about to commit a crime”
       (Smith, 172 Ill. 2d at 297 (citing 725 ILCS 5/107-14 (West 1992), and Terry v. Ohio, 392
U.S. 1, 21 (1968))). However, this court found that the appellate court did not need to
       consider the officer’s “reasonable and articulable suspicions surrounding defendant’s
       conduct” because “Officer Charles had probable cause to arrest defendant for a violation of
       the Code,” i.e., section 11-709(a). Smith, 172 Ill. 2d at 297.
¶ 26       The appellate majority in this case attempted to distinguish Smith on the basis of the
       distance that defendant traveled: “We construe Smith, we believe properly and consistently
       with the supreme court’s intent, to apply to situations like the one presented to the court in
       that case, where the driver of the vehicle actually drives for some reasonably appreciable
       distance in more than one lane of traffic.” (Emphasis in original.) 406 Ill. App. 3d at 214.
       Although this court in Smith, in its factual recitation of Officer Charles’ testimony,
       mentioned the measure of defendant’s deviation into an adjacent lane and the distance he
       traveled therein, nothing in this court’s analysis indicated either was significant to the
       outcome. Neither was discussed therein, and neither factor is mentioned in section 11-709(a).
       We now make clear that the distance a motorist travels while violating the proscription of
       section 11-709(a) is not a dispositive factor in the applicable analysis. This court’s
       pronouncement in Smith was without qualification in that regard: “[W]hen a motorist crosses
       over a lane line and is not driving as nearly as practicable within one lane, the motorist has
       violated the statute.” See Smith, 172 Ill. 2d at 297. Thus, the appellate court erred when it
       attached a distance requirement to the statute’s proscription.
¶ 27       That said, in another regard, the pronouncement in Smith is broader than circumstances
       warranted. This court’s decision in Smith suggests that Officer Charles’ observation of a lane
       deviation, in and of itself, constituted “probable cause to arrest defendant for a violation of
       the Code.” Smith, 172 Ill. 2d at 297. Yet, it is clear that section 11-709(a) is not a strict
       liability offense. In order to establish a violation of section 11-709(a), in those instances
       where safe operation of the vehicle is not a separate issue, the State must show that the
       defendant-driver did not operate his or her vehicle “as nearly as practicable entirely within

                                                 -7-
       a single lane.” (Emphasis added.) 625 ILCS 5/11-709(a) (West 2008); see Close, 238 Ill. 2d
       at 508 (quoting People ex rel. Courtney v. Prystalski, 358 Ill. 198, 203-04 (1934) (“[I]t is the
       rule in this State that where an act is made criminal, with exceptions embraced in the
       enacting clause creating the offense, so as to be descriptive of it, the People must allege and
       prove that the defendant is not within the exceptions so as to show that the precise crime has
       been committed.”). Thus, in order to establish probable cause that a violation of section 11-
       709(a) has occurred, the officer must point to facts which support a reasonable belief that
       defendant has deviated from his established lane of travel and that it was “practicable” for
       him to have remained constant in his proper lane. The dictionary defines “practicable” as
       “possible to practice or perform.” Webster’s Third New International Dictionary 1780
       (1976). The statute clearly requires a fact-specific inquiry into the particular circumstances
       present during the incident to determine whether factors such as weather, obstacles, or road
       conditions might have necessitated defendant’s lane deviation. Though the Smith court found
       there was probable cause to believe that section 11-709(a) had been violated, it never
       addressed this component of the statute.
¶ 28       Nonetheless, as we have indicated, a traffic stop may be justified on something less than
       probable cause. A police officer can effect a lawful Terry stop without first “considering
       whether the circumstances he or she observed would satisfy each element of a particular
       offense.” Close, 238 Ill. 2d at 510. Where, as here, a police officer observes multiple lane
       deviations, for no obvious reason, an investigatory stop is proper. For probable cause and
       conviction, there must be something more: affirmative testimony that defendant deviated
       from his proper lane of travel and that no road conditions necessitated the movement. An
       investigatory stop in this situation allows the officer to inquire further into the reason for the
       lane deviation, either by inquiry of the driver or verification of the condition of the roadway
       where the deviation occurred.
¶ 29       We hold that Deputy Blouin’s observations justified an investigatory traffic stop. Here,
       Deputy Blouin twice saw defendant deviate from his own lane of travel into another lane for
       no obvious reason. Although his testimony suggests that he was focused on defendant’s
       driving, rather than road conditions—he “could not recall” any potholes or other obstructions
       in the roadway—his observation of two lane deviations was sufficient to justify an
       investigatory traffic stop. In judging a police officer’s conduct, we apply an objective
       standard, considering whether the facts available to the officer at the moment of the seizure
       justify the action taken. Close, 238 Ill. 2d at 505. Here, they did. In passing, although it is not
       pertinent to our analysis, we observe that this defendant—who, admittedly, had been
       drinking during the course of the day—offered no affirmative testimony that he swerved to
       miss potholes, merely speculating as to what possibly might have accounted for his lane
       deviations.
¶ 30       While not necessary to our analysis and disposition, we note that the tone taken by the
       dissenting appellate justice in this case adds nothing to his analysis. Unfortunately, that tone
       invited a footnote in the majority opinion which, again, added nothing to its analysis, but
       merely highlighted the tone of the dissent in this and other cases. While forceful argument
       in support of a position is to be expected, and can contribute to the deliberative process,
       disparaging exchanges on a personal level contribute nothing to that process. Sound
       reasoning stands on its own. Personal disparagement diminishes the force of the argument,

                                                  -8-
       the stature of the author and the process of appellate review itself.
¶ 31       In sum, we hold that the officer in this instance, at a minimum, was justified in
       conducting an investigatory stop of defendant’s vehicle. The circuit court therefore erred in
       granting defendant’s motion to quash arrest and suppress evidence. Consequently, we reverse
       the judgments of the circuit and appellate courts and remand to the circuit court for further
       proceedings.

¶ 32      Reversed and remanded.




                                                -9-